308 N.Y. 918 (1955)
The People of the State of New York, Respondent,
v.
Emanuel Berson, Appellant.
Court of Appeals of the State of New York.
Argued March 7, 1955.
Decided April 21, 1955
Saul Stephan Davis for appellant.
Edward S. Silver, District Attorney (Aaron E. Koota and Jerome C. Ditore of counsel), for respondent.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ.
Judgment affirmed. On this record defendant was properly convicted of a criminal contempt of court, although it is possible, and even probable, that his refusal to answer was because of a mistaken belief that he had a right so to do and, although it is possible, and even probable, that a truthful answer to the question would have shown his innocence of the alleged misconduct which the Grand Jury was investigating. No opinion.